Case 9:18-cv-81742-KAM Document 32 Entered on FLSD Docket 05/10/2019 Page 1 of 7



                             UN ITED STA TES DIST RIC T C O U RT
                             SO U TH ER N DISTR ICT O F FLO R IDA

                     CA SE N O .I8-8I74Z-CIV -M A RRA7M A TTH EW M AN

 JAM ES E .SCOTT,
                                                                   FILED BY                   D.C .
               Plaintiff,
 V S.
                                                                          Mlï 12 2218
 IN TERN A L REV EN U E SERV ICE,                                          ANGEG E.NOBLE
                                                                          CLERK U S DCST.Cî
                                                                          s.D.oF/tA.-w.p.B.
               D efendant.
                                                /

  O RD ER G M NT IN G IN PAR T A ND D EN YIN G IN PA R T PLA IN TIFF'S CO R R EC TE D
    M OTION TO CO M PEL PRODUCTION O F A LIM ITED VAUGHN INDEX IDE 231

        THISCAUSE isbeforetheCourtuponPlaintiff,JamesE.Scott's(lsplaintiff')itNoticeof
 Corrected Filing ofM otion to Com pelProduction ofa Lim ited V auglm lndex;Plaintiffs M otion

 foran Enlargem entof Tim e to File a Response to D efendant's M otion for Sum m ary Judgm ent''

 (tûM otion'')(DE 23).ThismatterwasreferredtotheundersignedbyUnited StatesDistrictJudge
 Kenneth A.Marra.See DE 14.Defendant,lnternalRevenue Service (tdDefendant''),hasfiled a
 response(DE 241.Plaintiffhasnottiledatimelyreply.
                                                 Backcround

        OnDecember2l,2018,PlaintifffiledaComplaintforlnjunctiveRelief(DE 11underthe
 Freedom oflnformationAct($ûFO1A''),5 U.S.C.j552,alleging thatDefendanthad improperly
 w ithheld certain agency records from him . On February 26,2019, Plaintiff filed a M otion to

 CompelPreparationofaVaughnIndex(DE 131.OnM arch 19,2019,theCoul'tdeniedtheM otion
 to Com pelPreparation of a V aughn lndex on the basis that the m otion w as prem ature because

 D efendant has not yet had the opportunity to try to prove through other m eans that itproperly

 invoked FOIA exemptionswhen itdecided to withhold information.(DE l9J.The ruling was
                                               1
Case 9:18-cv-81742-KAM Document 32 Entered on FLSD Docket 05/10/2019 Page 2 of 7



 withoutprejudiceto PlaintiffrenewinghisrequestforaVaughnindex laterin thiscaseifhehad
 good cause to do so.1d.

        OnApril8,2019,DefendantfileditsM otionforSummaryJudgment(DE 201andattached
 to ittheDeclaration ofAaron B.Edelman (DE 20-31.Two dayslater,Plaintifftiled a second
 motiontocompelVauglm indexgDE 221,andthecorrectedversionofthatmotion(DE 231isnow
 pending before the Court.Plaintiffhas also filed a Cross-M otion for Sum m ary Judgm entand has

 opposed D efendant's M otion for Sllm m ary Judgm ent.See D Es25,27,28,29.

                                      II.    M otion and R esponse

        lnPlaintiffsM otion(DE 231,herequestsan orderrequiringDefendantto
        provide,w ith respectto only pages l through 44 and 697 through 826,an indexed
        inventory of every agency record or portion thereof from (sicl responsive to
        Plaintiff's request which D efendant asserts to be exem pt from disclosure,
        accompaniedby adetailedjustification statementcoveringeachrefusalto release
        records or portions thereof, in accordance w ith the indexing requirem ents of
        Vaughnv.Rosen,484F.2d820(D.C.Cir.1973),cer/.denied,415U.S.977(1974),
        and 32 CFR 701.39,no laterthan 14 daysafterthe date ofsuch order.

 (DE 23,p.11.PlaintiffassertsthatDefendanthaswithheld 130pagesin fu11and36pagesinpart.
 1d.atp.2.

        W ith regard to the docum ents withheld in part,Plaintiffcontends thatitis notclearw hen

 thedocumentswerecreated,whocreatedthem,orwhoreceivedthem.(DE 23,p.21.W ithregard
 to the pages w ithheld in full, Plaintiff argues that he cannot determ ine how m any different

 docum ents were w ithheld,w hen the docum entsw ere created,w ho created them ,orwho received

 them . Id. A ccording to Plaintiff, D efendant has Sçskim ped on adequately identifying each

 docum entand w here itfits in the deliberative process.''1d.Plaintifffurther argues thathe needs a

 V aughn index to ûttest the bases for Defendant's claim s of exem ption''and that such index m ay

 isreduce the num ber ofdocum ents as to w hich there is a bona fide dispute,and help narrow the
Case 9:18-cv-81742-KAM Document 32 Entered on FLSD Docket 05/10/2019 Page 3 of 7



 issues.'' 1d. atp.3.Finally,Plaintiff seeks an enlargem ent of tim e to respond to D efendant's

 M otion forSum m ary Judgm entifthe CourtgrantshisM otion to Com pel.1d.

        lnresponse,DefendantarguesthattheMotion should bedenied initsentirety.(DE 24,p.
 1).DefendantassertsthattheDeclarationofAaronB.Edelman(the(ûEdelmanDeclaration'')gDE
 20-31,whichhasalreadybeentiledinthiscase,Séisreasonablydetailedanddescribestherecords
 sufficiently enough to establish thatgDefendant)is properly withholding records,or portions
 thereof,pursuant to the FOIA Exem ptions.''1d. at p. 3.D efendant explains that the Edelm an

 D eclaration specitically describes, for the docum ents at issue, which exem ption is claim ed,

 w hetherthe record isbeing w ithheld in fullorin part,the pages w here Defendantisclaim ing the

 exem ptions,a description of the docum ent,and a description of the inform ation that is being

 w ithheld.1d.atpp.3-4.Defendantassertsthatthe Edelm an D eclaration specifically show s where

 thedocumentsbeingwithheldpursuanttoFOIA exemption5inconjunctionwiththedeliberative
 processprivilegetitinto the deliberative process,contrary to Plaintiff'sassertion in hisM otion.1d.

 atpp.4-5.

        D efendant further contends that agency declarations filed in FO IA cases are given a

 presumption ofgood faith and thatPlaintiffhasfailedto rebutthatpresumption.(DE 24,p.51.
 Finally,Defendantmaintainsthat,tûgilftheCourtdeterminesthatitneedsadditionalinformation
 beforeitmakesitstinaldecisionastothesufticiency ofgDefendant'sjevidencein supportofits
 FOIA exemptions,theCourtcansimplyordergDefendant)to fileasupplementaldeclaration.''1d.
 atp.6.

                                             111.   A nalvsis

        ln Vaughn, the court addressed the problem s entailed in assuring that a govenzm ent

 agency'sallegationsthatinformation isexemptfrom theFOIA areadequatelyjustified.484F.2d
Case 9:18-cv-81742-KAM Document 32 Entered on FLSD Docket 05/10/2019 Page 4 of 7



 at 826.The courtcam e up w ith a procedure fortesting the classification of claim sto exceptions.

 1d.at826-28.A Vaughn index ist$adetailed index showingjustitication forwithholding each
 document.''M iscavigev.I.R.S.,2F.3d 366,367(11thCir.1993).i1A trueVaughnindexidentities
 discrete portions of docum ents and identities the exem ption pertaining to each portion of the

 document.ln mostcases,such an index providesthedate,source,recipient,subjectmatterand
 nature of each docum ent in sufficient detailto perm it the requesting party to argue effectively

 against the claim ed exem ptions and for the court to assess the applicability of the claim ed

 exemptions.''St.AndrewsPark,Inc.,299F.Supp.2dat1271(S.D.Fla.2003)(quoting Moyev.
 NationalR.R.PassengerCorp.,N0.2003W L 21146674,at*l1n.2(M .D.Fla.M ay 13,2003)).
        InaFOIA casesuchasthisone,Ctgtlheburdenissquarelyonthegovernmenttoprovethat
 the inform ation in question is covered by one ofthe exem ptions.''Ely v.F.#.f,781 F.2d 1487,

 1489-90(11th Cir.1986).lntheEleventh Circuit,lsan adequatefactualbasismaybeestablished,
 depending on the circum stances of the case, tllrough affidavits, a Vaughn lndex,in

 camerareview,orthroughacombinationofthesemethods.''MiccosukeeTribeoflndiansofFla.,
 516 F.3d 1235, 1258 (11th Cir.2008).Sç-f'he Courtis notrequired to review documentsin
 cam era,or even to order a Vaughn Index in every case.At tim es, other m ethods, such as

 affidavits,willsuffice.''BrowardBulldog,Inc.v.U S.Dep'
                                                      toflustice,No.12-61735-C1V,2014
 W L 2999205,at*2 (S.D.Fla.Apr.4,2014);spealsoM iscavigev.LR.S.,2F.3d 366,369 (11th
 Cir.1993). ûllllncertaincases,aftidavitscanbesufficientforsummaryjudgmentpurposesinan
 FOIA case ifthey provide as accurate a basis for decision as would sanitized indexing,random or

 representative sam pling,in camera review , or oral testim onya''St. Andrews Park, Inc. v. U S.

 Dep'
    t of Army Corps of Engineers,299 F.Supp.2d 1264, 1271 (S.D.Fla.2003)(quoting
 M iscavige,2F.3dat369).
Case 9:18-cv-81742-KAM Document 32 Entered on FLSD Docket 05/10/2019 Page 5 of 7



        In another case in this D istrict involving Plaintiff and a sim ilar governm ent agency,the

 undersigned denied Plaintiff's m otion to com pel preparation of a V aughn index as prem ature.

 Scott v. Treasury Inspector Generalfor Tax Administration,No.18-80366-C1V,2018 W L
 3689095,at*1 (S.D.Fla.June20,2018).However,tmderthe facts ofthe instantcase,the
 undersigned findsthatPlaintiff'sM otion isnotprem ature,as discussed furtherbelow .

        Further,in St.Andrews Park,Inc.,supra,the Courtfound thatthe defendantagency had

 failed to provide the levelof specificity required w hen identifying the docum ents the defendant

 agency had withheld from theplaintiffunderFO IA .299 F.Supp.2d at 1271.The courtpointed out

 thatthe defendanthad identified strings ofem ails,instead ofindividualem ails,and had failed to

 identify the authorand recipientforeach em ail.1d.The courtfurtherexplained that,w ith regard to

 the doctlm ents the defendant agency had w ithheld based on the deliberative process exem ption,

 Cûlblecausethegdefendantlhasnottiledan Vaughnindexoranaffidavitdescribingtheroleofthe
 authors and recipient of each individual e-m ail, the Court cannot determ ine, even with the

 documents before itcoupled with the gdefendant'sl 1og of the documents,whether specific
 docum ents are inter-agency or intra-agency com m unications.'' 1d.at 1272.The courtultim ately

 grantedtheplaintiff'smotionforsummaryjudgment.1d.
        W hile the Courtdenied Plaintiffs initial m otion to com pel a V aughn index in this case

 withoutprejudice,thecircumstanceshavesincechanged.Thefirstmotion to compelwasdenied
 beforeD efendanthad filed any declarationsoraffidavits.D efendant,atthispoint,isrelying on the

 Edelm an D eclaration to establish its burden thatthe docum ents atissue w ere properly w ithheld.

 TheCourthascarefullyreviewedtheEdelmanDeclarationgDE 20-31.Pages8-11oftheEdelman
 D eclaration contain tables that list (T ages W ithheld''and dlD ocum ent D escription.''The Court

 finds thatthese tables do not provide sufficient inform ation regarding the w ithheld docum ents.
                                                5
Case 9:18-cv-81742-KAM Document 32 Entered on FLSD Docket 05/10/2019 Page 6 of 7



 Specifically,the tables do notinclude the authors and recipients ofthe docum ents,the dates the

 docum ents were created,or the num ber of docum ents included w ithin the listed page nllm bers.

 The Courttherefore finds that, in this specitic case, D efendant should be required to create a

 Vaughn index.

                                           IV .       Conclusion

        Based on the foregoing, it is hereby O R DER ED that SçN otice of Corrected Filing of

 M otion to Com pelProduction ofa Lim ited V aughn Index;Plaintiff's M otion for an Enlargem ent

 of Time to File a Response to Defendant's M otion for Summary Judgment'' (DE 23J is
 G M NTED IN PA R T A N D DEN IED IN PA R T.Defendant shall produce a lim ited V aughn

 lndex to Plaintiff in com pliance w ith this O rder and the relevantcase law on or before M ay 24,

 2019.The lim ited Vauglm lndex need only to include pages 1-44 and 697-826 ofthe docum ents

 responsive to Plaintiff'srequest.To the extentthatPlaintiff m oves foran extension to respond to

 Defendant's M otion for Summary Judgment (DE 201, it appears that Plaintiff has already
 responded to the m otion.See DE 27.Therefore,this portion of the M otion is m oot.lf Plaintiff

 w ithesto supplem enthisresponse to D efendant'sM otion forSum m ary Judgm entafterhe receives

 the lim ited V aughn index,he can file a m otion to supplem entfordetennination by the Court.

        The prior version of Plaintiff's M otion,the M otion to Com pelProduction of a Lim ited

 V aughn Index;M otion foran Enlargem entofTim e to File a Response to D efendant's M otion for

 Summary Judgment(DE 22)filed on April11,2019,isDENIED AS M OOT since Plaintiff
 thereafterfiled a corrected version ofthem otion.




                                                  6
Case 9:18-cv-81742-KAM Document 32 Entered on FLSD Docket 05/10/2019 Page 7 of 7




       D N E A ND O R DER ED in Cham bersatW estPalm Beach,Palm Beach County,Florida,
 this In dayofM ay,2019.



                                               r                -    --
                                             W ILLIAM M A TTH EW M A N
                                             UN ITED STA TES M A G ISTRA TE JU DG E
